Foed, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, *356Defendant, tliat the items marked “A” and initialed DJC by Commodity Specialist Dennis J. Colgan, Jr., on the invoice covered by the above-named protest, which were classified under Item 688.40 of the Tariff Schedules of the United States with duty at 11%% ad valorem, consist of hydraulic lifting machinery, or parts dedicated for use therewith, not provided for in item 664.05 of the Tariff Schedules, and does not consist of a crane or other machine or agricultural implement provided for in Subpart B headnote of Schedule 6, part 4.
Plaintiff limits the protest to the claim for classification under Item 664.10 of the Tariff Schedules with duty at 10%% ad valorem.
The above named protest is submitted for decision upon this stipulation.
Accepting the foregoing stipulation, we find and hold that the merchandise marked “A” and initialed on the invoice by the designated commodity specialist consists of lifting machinery. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 10% per centum ad valorem under the provisions of the Tariff Schedules of the United States under item 664.10 is sustained.
Judgment will be entered accordingly.